DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 1/5/2022. Claims were 17-20 were amended. No claims were canceled. No new claims were added. Likewise, claims 1-20 remain pending for examination.
 
Title 35, U.S. Code 
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   
 
Claim Rejections - 35 USC § 102

Claims 1-4, 6, 8-11, 13, 15-16 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (U.S. Patent Application Pub. 20180177436).

Regarding claim 8, Chang teaches an apparatus (¶026- ¶028; biomechanical sensing device 110) for managing movement, comprising:
a memory (¶028; data storage, RAN, EEPROM) configured to store instructions; and
a processor (¶028; processor 114) configured to execute the instructions to:
determine a current location of a subject in a monitoring area (¶113; collecting user location information, with ¶114; location data collected via GPS sensor, location 
compare the current location to a risk area location in the monitoring area (¶114; method includes collecting location data of user wherein fall risk assessment is based in part on the location… fall risk assessment weighted differently for different locations, also see ¶048);
determine a likelihood of injury based on a result of the comparison (¶114; fall risk assessment weighted differently for different locations, also see ¶045-¶048); and
generate control information based on the likelihood of injury to the subject (¶121-¶ 122; prediction metric provide suggestions, also see ¶050), wherein the control information is to control activation of a haptic effect in a device worn or carried by the subject (¶026; biomechanical sensing device 110 physically coupled to body of user... functions to collect kinematic data that is then transformed to a mobility metric… device can be worn on waist, pelvis, upper body, shoes, thigh, arms, wrists or head) and wherein the haptic effect corresponds to at least one stimulus that notifies the subject of the potential risk area (¶050; feedback interface 140 provides haptic feedback).

Regarding claim 9, Chang teaches the apparatus of claim 8, and Chang further teaches wherein the processor is to determine the current location by:
receiving one or more location signals from a corresponding number of location sensors in the monitoring area (¶114; location data collected via GPS sensor, location service of a computing device, Wi-Fi or RFID location tracking, or other location tracking systems);
accessing layout information corresponding to the monitoring area (¶048; detected activity in high-risk locations such as kitchens, bathrooms, and near stairs could trigger more sensitive classification of risk,  ¶114; fall risk assessment weighted by different locations, Examiner interprets recognition of the various different locations such as kitchens, bathrooms, and stairs in given space as being equivalent to accessing layout information)
comparing location information corresponding to the one or more location signals to the layout information (¶114; fall risk assessment given different weighting by different locations or the layout of the space; Examiner interprets the weighting by the different recognized locations of kitchens, bathrooms near stairs in given space as comparing locations and their relevance to risks), and
determining the current location of the subject based on a result of the comparison of the location information to the layout information  (¶114; fall risk assessment given different weighting by different locations/layout of the space).

Regarding claim 10, Chang teaches the apparatus of claim 8, wherein the processor is to:
generate at least one of spatial information (Note: feature is optional and not selected by Examiner) or movement information (¶029-¶036; for example, ¶030; multi-point sensing approach wherein inertial measurement units 112 measure motion at multiple points, ¶031; Multiple points of sensing can be used to obtain motion data that provides unique motion information that may be less prevalent or undetectable from just a single sensing point… relative velocities between a set of activity monitor systems can be used to generate particular mobility metrics,  ¶032; inertial measurement unit 112, ¶034- ¶036; processor 114 functions to transform sensor data generated by inertial measurement unit 112 and ¶035-¶036; processor 114 on biomechanics sensing device 110 or the application 150 can perform the biomechanics analysis in real-time or send the raw sensor data or partially processed data to a software application running on a smartphone, computer, home hub, web server or other computer medium for processing.  Remote processing may enable large datasets to be more readily leveraged when analyzing kinematic data).
(Note: feature is optional and not selected by Examiner) and 
wherein the movement information indicates a direction of movement of the subject and a time of movement of the subject, (direction and time of movement per ¶018; biomechanical sensing platform can automatically and objectively quantify mobility metrics of user... generated through system include gait dynamics (e.g., walking gait dynamics, running gait dynamics, etc.) and an overall activity graph… activity graph preferably a data representation that characterizes different time-based activity states detected for a user over a time period (e.g., during the course of a day… Activity states include classifying activities and events like lying down, sitting down, standing, walking, running, using a walker, using a wheel chair, going up stairs, going 
down stairs, stumbling, falling, being unbalanced, and the like; Examiner interprets movements up & down stairs as directions of movement) or a speed of movement of the subject (¶033-¶034; retrieve data on geolocation, distance covered, elevation changes, land speed, topographical incline at current location, and/or other data); and 
wherein the likelihood of injury is determined based on at least one of the spatial information ((Note: feature is optional and not selected by Examiner) or the movement information (¶039-¶044, see ¶039; biomechanical processing modules 120 of the system function to characterize gait dynamics, a user activity graph, and/or other mobility metrics…biomechanical processing modules can quantify gait dynamics…¶040; biomechanical processing modules related to user activity graph may classify or detect in sensor data various activity states… ¶042; activity states can relate to characteristics or biomechanical quality of an activity… and ¶044; risk analysis model 130 functions to process the mobility metrics and determining a fall risk assessment).



Regarding claim 13, Chang teaches the apparatus of claim 8, wherein the risk area location includes a set of stairs (¶048, detected activity in high-risk locations such as kitchens, bathrooms, and near stairs could trigger more sensitive classification of risk., and/or ¶114; High risk locations can be locations within the home like the bathroom, stairs, the kitchen, and/or other dangerous locations).

Regarding claim 15, Chang teaches the apparatus of claim 8, further comprising:
one actuator to generate the at least one stimulus (¶050; feedback interface 140 functions to provide feedback to user… 140 may be integrated with biomechanical sensing device 110, the application 150, and/or any suitable device…feedback interface preferably activated in response to different mobility metrics and/or fall risk assessments.  A feedback interface 140 preferably enables activation of one or more feedback outlets such as a haptic feedback).

Regarding claim 16, Chang teaches the apparatus of claim 15, wherein the apparatus is included in a device carried or worn by the subject (¶026; biomechanical sensing device 110 physically coupled to body of user... functions to collect kinematic data that is then transformed to a mobility metric… device can be worn on waist, pelvis, upper body, shoes, thigh, arms, wrists or head).

Regarding claim 17 (Currently Amended), claim 17 remains interpreted and rejected the same as claim 8.

Regarding claim 18 (Currently Amended), claim 18 remains interpreted and rejected the same as claim 9.

Regarding claim 19 (Currently Amended), claim 19 remains interpreted and rejected the same as claim 10.

Regarding claim 20 (Currently Amended), claim 20 remains interpreted and rejected the same as claim 11.

Regarding claim 1, Chang teaches a method for managing movement (Figs 1-3 and 7), comprising:
determining a current location of a subject in a monitoring area (¶113; collecting user location information, with ¶114; location data collected via GPS sensor, location service of a computing device, Wi-Fi or RFID location tracking, or other location tracking systems, also see ¶044).
comparing the current location to a risk area location in the monitoring area (¶114; method includes collecting location data of user wherein fall risk assessment is based in part on the location… fall risk assessment can be weighted differently for different locations, also see ¶048);
determining a likelihood of injury based on a result of the comparison ( ¶114; fall risk assessment weighted differently for different locations, also see ¶045-¶048); and
generating control information based on the likelihood of injury to the subject (¶121-¶ 122; prediction metric provide suggestions, also see ¶050), wherein the control information is to control activation of a haptic effect in a device worn or carried by the subject (¶026; biomechanical sensing device 110 physically coupled to body of user... functions to collect 

Regarding claim 2, claim 2 is interpreted and rejected the same as claim 9.

Regarding claim 3, claim 3 is interpreted and rejected the same as claim 10.

Regarding claim 4, claim 4 is interpreted and rejected the same as claim 11.

Regarding claim 6, claim 6 is interpreted and rejected the same as claim 13.

Claim Rejections - 35 USC § 103

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent Application Pub.  20180177436) in view of Moore et al. (U.S. Patent 10,024,678).

Regarding claim 12, Chang teaches the apparatus of claim 8, but Chang is silent on wherein the processor is to access haptic information correlating different types of haptic effects to different likelihoods of injury, wherein the control information is generated based on the haptic information.
Moore from an analogous art teaches a wearable clip 100 including a processor and feedback means for providing environmental awareness (Fig 1A, Title and Abstract). Moore further teaches wherein the processor is to access haptic information correlating different types 

Regarding claim 5, claim 5 is interpreted and rejected the same as claim 12.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent Application Pub. 20180177436) in view of Jeffery et al. (U.S. Patent 5,626,094). 

Regarding claim 14, Chang teaches the apparatus of claim 13, but Chang is silent on the features in claim 14. 
Jeffery from an analogous art teaches a device wherein control information controls activation of a haptic effect to alert the subject of a remaining number of steps when the subject is on the set of stairs (Abstract, Figs 1-28; device provides anyone, ascending or descending stairs, with tactile cue that indicates pedestrian's approach to a final step in a series of steps… 

  	
Regarding claim 7, claim 7 remains interpreted and rejected the same as claim 14.

Response to Arguments
Applicant's arguments filed 1/05/2022 have been fully considered but they are not persuasive.   
Applicant’s Arguments:
(1) (Remarks, filed 1/05/2022, pg. 7, para. 6 – pg. 9 para. 1)
In rejecting claims 1, 8 and 17, Applicant argues that Chang does not disclose, teach or suggest "comparing the current location to a risk area location in the monitoring area. ", “determining a likelihood of injury based on a result of the comparison”, “generating control information based on the likelihood of injury to the subject” and that “the control information is to control activation of a haptic effect”.

Examiner respectfully disagrees on all features directly above. Examiner posits that Chang in ¶114 does teach "comparing the current location to a risk area location in the monitoring area. " and “determining a likelihood of injury based on a result of the comparison” because Chang clearly states that “the method includes collecting location data of the user and wherein the fall risk assessment is based in part on the location. The fall risk assessment can 
Chang also teaches “generating control information based on the likelihood of injury to the subject” as per paras 120-121 where it states “Generating a rest prediction metric is preferably additionally accompanied by prompting the user to rest according to the rest prediction metric at appropriate moments in block S160.” Prompting the user to take action reads on “generating control information” as previously stated.
Chang also teaches that “the control information is to control activation of a haptic effect”, in paras. 026 with para 50, as previously cited that a feedback interface 140 functions to provide some form of feedback to the user. The feedback interface 140 may be integrated with the biomechanical sensing device 110 and/or any suitable device and the feedback interface is preferably activated in response to different mobility metrics and/or fall risk assessments.
Likewise, dependent claims 5, 7, 12 and 14 remain “not” allowable as indicated in the initial 103 rejections thereof, as previously cited in the Office Action above.

[End of Arguments].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684